IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                  June 19, 2008
                                 No. 07-20639
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

DENIS MARINGO

                                            Plaintiff-Appellant

v.

WARDEN, CORRECTIONS CORPORATION OF AMERICA, (CCA);
CORRECTIONS CORPORATION OF AMERICA HOUSTON DETENTION
CENTER; JAMES HEALTHMAN, Corrections Corporation of America Houston
Processing Center; EDWIN BARNES, Deportation Officer; JEFF FRANCIS,
Corrections Corporation of America Chief of Security; MS PONDS, Corrections
Corporation of America Grievance Officer; D STUBBLEFIELD, Corrections
Corporation of America Library Officer; E BAKER, Corrections Corporation of
America Library Officer/Supervisor

                                            Defendants-Appellees


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:07-CV-602


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Plaintiff-Appellant Denis Maringo, alien detainee # A79483831, appeals
from the district court’s dismissal of his pro se suit for failure to state a claim


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-20639

upon which relief may be granted. His complaint alleged that he is disabled
because he is “semi-legally blind” and that the defendants violated the
Americans with Disabilities Act (ADA) and his right of access to the courts by
failing to provide him with equipment in the law library that would
accommodate his eye condition.
      Regarding his claims under the ADA, he argues that the district court
erred in imposing an excessive burden of proof on him and in determining that
the Corrections Corporation of America detention facility in Houston, Texas was
not covered by Title II or Title III of the ADA. His arguments are unavailing
because Title II and Title III of the ADA are not applicable to any of the
defendants in this case. See 42 U.S.C. §§ 12131(1), 12181(7).
      Regarding his claim of denial of access to the courts, he challenges the
district court’s determination that he failed to allege actual prejudice. He does
not dispute the district court’s finding that he has filed at least 10 federal actions
in the district court, and, moreover, his complaint did not allege actual injury
with respect to court filings. See Lewis v. Casey, 518 U.S. 343, 349 (1996);
Norton v. Dimazana, 122 F.3d 286, 290 (5th Cir. 1997).
      AFFIRMED.




                                          2